Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 28 April 2021, wherein claim 11 was canceled. Subsequently, claims 1-7, 9, 10, 12-19 are pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim 1, as well as each of dependent claims 2, 3, 7, 12, and 16 as follows: 
    PNG
    media_image1.png
    40
    562
    media_image1.png
    Greyscale
. The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ aforementioned amendment to the same. 

Applicants have amended the base independent claim to recite 
    PNG
    media_image2.png
    87
    806
    media_image2.png
    Greyscale
, thus introducing new considerations as follows under each of 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Applicants’ arguments filed 28 April 2021 have been fully considered, but are not persuasive. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 9, 10, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites that the claimed polymerizable LC material comprises "sterically hindered phenolic antioxidants different from pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate". Under the circumstance listed in MPEP 2163.04, the claim lacks adequate written description when: a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). In this instance, amended claim 1 recites the broad “sterically hindered phenolic antioxidants different from pentaerythritol tetrakis 3,5-di-tert-butyl-4-
    PNG
    media_image3.png
    219
    839
    media_image3.png
    Greyscale
. The specification as originally filed does not reasonably convey that applicants had possession of the claimed invention. While applicants appear to have recognized the benefits of the combination of pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate with the specific sterically hindered phenolic antioxidant octadecyl-3-(3,5-ditertbutyl-4-hydroxyphenyl)-propionate, the specification as originally filed does not reasonable convey support for the importance and/or criticality of additional sterically hindered phenolic antioxidants not actually disclosed, i.e., those encompassed by "different from pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate".

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites "sterically hindered phenolic antioxidants different from pentaerythritol tetrakis(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)"; the scope of the protection sought is not clear. 
Regarding amended claim 1, the phrase "sterically hindered phenolic antioxidants different from pentaerythritol tetrakis(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)" renders the claims indefinite because the claims include sterically hindered phenolic antioxidants not actually disclosed, i.e., those encompassed by "different from pentaerythritol tetrakis(3,5-di-tert-butyl-4-hydroxyhydrocinnamate)", thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). Claim 1 (amended) fails to particularly point out and distinctly claim the contents of the claimed polymerizable LC material.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (U.S. Patent No. 7,648,646) in view of Yamazaki et al. (Japanese Patent No. JP 2008-44989) and Takeshita et al. (Japanese Patent No. JP 2009-025489). 
Harding et al. discloses a polymerizable liquid crystal material characterized by comprising the claimed combination of at least one monoreactive mesogen compound of the present claims with at least one direactive mesogen compound of the present claims, in the proportional % by weight inclusive of those as presently claimed (see claims therein), and stabilizers (column 10, line 17; claims). In fact, Example 1 therein (column 12, line 27+) illustrates the aforementioned polymerizable liquid crystal material including the sterically hindered phenolic antioxidant identified in the present specification [00264] as preferable, i.e., octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate, commercially available as Irganox 1076:
    PNG
    media_image4.png
    163
    846
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    428
    803
    media_image5.png
    Greyscale

While Harding et al. generally discloses that known stabilizers such as commercially available Irganox products (column 10, line 17) may be further incorporated into the polymerizable liquid crystal material, there is no express mention of pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate, otherwise known Irganox 1010. 
Examples 3 and 4 in Yamazaki et al. is relied upon for explicitly teaching the combination of pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate with direactive mesogenic compounds. 
Takeshita et al. is relied upon for explicitly teaching a polymerizable liquid crystal composition comprising the combination of pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate
    PNG
    media_image6.png
    283
    834
    media_image6.png
    Greyscale
 with octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate 
    PNG
    media_image7.png
    150
    560
    media_image7.png
    Greyscale
(page 19).
It would have been obvious to one of ordinary skill in the requisite liquid crystal art at the time the invention was filed to include a pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate, in the polymerisable liquid crystal composition of Harding et al., in view of Yamazaki et al. and Takeshita et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use thereof a polymerizable liquid crystal material containing pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate.

Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The facts remain that:- 	the monoreactive and multireactive mesogens contained in the claimed polymerizable LC material, in and of themselves, as well as their combination thereof, are each individually well-known in the liquid crystal art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine monoreactive and multireactive mesogens in a polymerizable LC material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. -	the use of the commercially available sterically hindered phenolic antioxidant pentaerythritol tetrakis (“3,5-di-tert-butyl-4-hydroxyhydrocinnamate, or Irganox 1010, in a  liquid crystal composition, for the purpose as, for instance, heat-stabilizers, antioxidants, and/or protecting against solvent toxicity, to name a few, in and of itself, as well as the combination thereof with other commercially available sterically hindered phenolic antioxidants such as octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate, or Irganox 1076, is well-known in the liquid crystal art. It would have been In re Leshin, 125 USPQ 416. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to utilize multiple sterically hindered phenolic antioxidants in a polymerizable liquid crystal material, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Applicants arguments regarding Example 7 herein the specification as indicative of the “improved thermal durability” achieved with the combination of Irganox 1076 and Irganox 1010, is insufficient to overcome the rejection of claims under 35 U.S.C. 103 as set forth in the preceding paragraph 12. The sample mixtures therein are not germane to the issue at hand, i.e., the impact of the use of pentaerythritol tetrakis (“3,5-di-tert-butyl-4-hydroxyhydrocinnamate, or Irganox 1010, alone as compared to the mixture comprising a combination thereof pentaerythritol tetrakis (“3,5-di-tert-butyl-4-KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722